 1   THE AGUILERA LAW GROUP, APLC
     A. Eric Aguilera, Esq. (SBN 192390)
 2   Raymond E. Brown, Esq. (SBN 164819)
 3   Aaron Daniels, Esq. (SBN 279681)
     650 Town Center Drive, Suite 100
 4
     Costa Mesa, CA 92626                NOTE: CHANGES MADE BY THE COURT
 5   T: 714-384-6600 / F: 714-384-6601
 6
     eaguilera@aguileragroup.com
     rbrown@aguileragroup.com
 7   adaniels@aguileragroup.com
 8
     Attorneys for Plaintiff, TRAVELERS PROPERTY CASUALTY COMPANY OF
 9
     AMERICA
10                       UNITED STATES DISTRICT COURT
11        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
13   TRAVELERS PROPERTY CASUALTY ) Case No. 2:18-cv-09763-SVW-JPR
     COMPANY OF AMERICA, a              )
14
     Connecticut corporation;           ) [PROPOSED] PROTECTIVE
15                                      ) ORDER
16                Plaintiff,            )
                                        )
17                 v.                   )
18                                      )
     MG PARTNERS, INC., a California    )
19
     corporation; and DOES 1 through 10 )
20   inclusive,                         ) Date Action Filed: November 20, 2018
21                                      ) Trial Date: June 18, 2019
                  Defendants.           )
22                                      )
23
24        The Court, having read and considered the Stipulation re: Confidentiality and
25   Request for Protective Order signed by counsel for Plaintiff TRAVELERS
26   PROPERTY CASUALTY COMPANY OF AMERICA (“Travelers”) and Defendant
27   MG PARTNERS, INC. (“MG Partners”), and good cause appearing, IT IS
28   HEREBY ORDERED THAT:
                                             1
                            Case No.: 2:18-cv-09763-SVW-JPR
                              [Proposed] Protective Order
 1         1.     This Protective Order shall govern all items or information that are
 2   produced, disclosed, or generated in connection with discovery, including but not
 3   limited to all discovery responses, deposition testimony, deposition exhibits or other
 4   documents, including electronic media, and tangible materials of any kind, however
 5   communicated, produced in this litigation (collectively referred to as “Materials”) that
 6   the Parties to this action may in good faith designate as “CONFIDENTIAL.” As used
 7   herein, “Parties” refers to the parties to this action.
 8         2.     The Parties may designate as “CONFIDENTIAL” any Materials or
 9   information of a proprietary, financial, or competitively sensitive nature; Materials or
10   information that is protected against disclosure to any non-Party by any applicable
11   privilege, work product protection, or other statutory or common law protection,
12   including Materials created or produced in connection with the Underlying Action;
13   research, technical, commercial or financial information that the producing Party has
14   maintained as confidential; confidential personal identification information; or any
15   confidential insurance information, including, but not limited to, any such claims
16   information, by placing in a conspicuous location on the protected portions of the
17   Materials or information the word “CONFIDENTIAL” or by informing all Parties in
18   writing that a specific group of clearly identified documents (identified by bates
19   number or similar designation) are confidential.
20         3.     By agreeing to the procedure set forth in this Protective Order to govern
21   how     discoverable     Materials     and     information   are   to   be   designated
22   “CONFIDENTIAL,” produced, and handled in this litigation, no Party is waiving any
23   applicable privilege, work-product protection, fiduciary duty of loyalty or
24   confidentiality, or any statute, rule, or common law provision that prohibits or
25   restricts disclosure of any documents or other information to any other Party to this
26   litigation. Any Party claiming a right to receive documents or other information in
27   discovery in this action must support that claimed right independent of the existence
28   or contents of this Protective Order and cannot claim to have obtained any such right
                                                2
                               Case No.: 2:18-cv-09763-SVW-JPR
                                  [Proposed] Protective Order
 1   by virtue of the existence or contents of this Protective Order. Nothing contained in
 2   this Protective Order shall constitute an admission or determination that any Material
 3   or information is confidential, subject to discovery, or protected from discovery.
 4         4.     As used herein, the “Underlying Action” is the action of Prager v.
 5   Lazarus, filed in the Superior Court of California for the County of Los Angeles,
 6   Case No. SC119021.
 7         5.     All non-public material related to the representation and defense of MG
 8   Partners in the Underlying Action that is produced by the Parties in this action may
 9   be marked “CONFIDENTIAL” pursuant to the terms of this Protective Order.
10         6.     Any Party may also designate as “CONFIDENTIAL” any portion of a
11   deposition transcript of its agent or employee, the agent or employee of another Party,
12   or of a third party that contains confidential information relating to that Party by a
13   statement on the record at the time of the deposition or by written designation within
14   forty-five days after the deposition. If no indication on the record is made, all
15   Materials and information disclosed during a deposition shall be deemed
16   “CONFIDENTIAL” until the expiration of the forty-five day period within which any
17   Party may designate the Material or information as “CONFIDENTIAL.”                   Any
18   “CONFIDENTIAL” Material or information that is used in the taking of a deposition
19   shall remain subject to the provisions of this Protective Order, along with the
20   transcript pages of the deposition testimony that discuss the “CONFIDENTIAL”
21   Material or information.
22         7.     No Materials or information designated as “CONFIDENTIAL” shall be
23   furnished, shown or otherwise disclosed to any person, except the following: 1)
24   counsel for the Parties and any attorneys, paralegals, assistants, clerks, and support
25   staff assisting such counsel; 2) essential employees of a Party, or other potential
26   witnesses, with whom it is considered in good faith necessary to consult in connection
27   with the prosecution or defense of this case; 3) qualified persons taking testimony,
28   including court reporters and videographers; 4) outside consultants and experts
                                             3
                            Case No.: 2:18-cv-09763-SVW-JPR
                               [Proposed] Protective Order
 1   retained by the Parties to consult and/or assist counsel in the preparation and trial of
 2   this litigation; 5) the Court, jury, and court personnel; 6) document processing and
 3   hosting vendors, and graphics, translation, design, and/or trial consulting services;
 4   and 7) any mediator selected by the Parties or appointed by the Court to mediate the
 5   claims at issue in this litigation and the support staff for the mediator. This restriction
 6   on the disclosure of “CONFIDENTIAL” Material may be modified by court order
 7   and does not apply where the designating Party has given its written consent to the
 8   disclosure.
 9         8.      All Materials or information designated as “CONFIDENTIAL” shall be
10   used solely for the prosecution or defense of this litigation, including dispositive
11   motions, trial, and any related appellate proceeding.         The Parties’ disclosure of
12   confidential Materials or information in this litigation is made pursuant to and under
13   the protection of this Protective Order and such disclosure shall not be deemed a
14   waiver of any privilege, work product, trade secret, or other protections. A Party may
15   use for any purpose its own documents and information that it produces or discloses
16   in this litigation or obtains outside of this litigation and the use of such documents
17   and information shall not be considered a violation of this Protective Order.
18         9.      Before any consultants, experts, mediators, or non-Party witnesses or
19   potential witnesses, including any former employees, in this litigation receive or
20   review Materials or information designated as “CONFIDENTIAL,” counsel for the
21   Party making the disclosure shall provide to the person to whom disclosure is planned
22   or proposed a copy of the declaration in the form attached as Exhibit “A” to this
23   Protective Order. Counsel for the disclosing Party shall maintain a complete and
24   current file of Declarations so executed for at least two (2) years after this litigation is
25   finally terminated and shall be made available to counsel for any other Party upon a
26   showing that this Protective Order has been violated or may have been violated. This
27   paragraph does not apply when showing or providing Materials to witnesses at a
28   hearing, trial or deposition, or to any person who, as shown on the face of the
                                               4
                              Case No.: 2:18-cv-09763-SVW-JPR
                                 [Proposed] Protective Order
 1   document, was an author, addressee, or recipient of the document, including a
 2   recipient of a copy.
 3          10.   Nothing contained in this Protective Order bars or restricts the Parties’
 4   attorneys from rendering advice to their respective clients with respect to this
 5   litigation. This Protective Order shall not prevent the use of “CONFIDENTIAL”
 6   Materials or information in connection with a discovery-related motion or hearing or
 7   at a deposition provided that the Materials shall be disclosed or displayed only upon
 8   the implementation of reasonable safeguards to preserve their confidential status.
 9   Any Party submitting evidence designated “CONFIDENTIAL” in connection with a
10   motion in this litigation shall lodge such evidence with the Court conditionally for
11   filing under seal, publicly file redacted versions of their papers which redact any
12   “CONFIDENTIAL” Materials, and serve on the Parties the redacted and non-redacted
13   version of the papers. If the Court requires any showing beyond the existence of this
14   Protective Order and a “CONFIDENTIAL” designation to accept evidence lodged
15   under seal, any Party seeking to have any part of the filing maintained under seal shall
16   have the burden of making the requisite showing, and shall file any supporting
17   materials with the Court, including, but not limited to a motion in compliance with
18   Civil Local Rule 79-5. If no such showing is made, or the Court deems that the
19   attempted showing was insufficient, the moving Party may file the evidence and
20   unredacted papers with the Court as part of public record. If possible, two (2) days
21   prior to lodging any “CONFIDENTIAL” Material or information conditionally under
22   seal, the Party intending to lodge the “CONFIDENTIAL” Material or information
23   will endeavor to contact the Party that designated the Material as “CONFIDENTIAL”
24   to confirm that the Party requires that the Material or information be conditionally
25   filed under seal.      In the event that the Party that designated the Material or
26   information as “CONFIDENTIAL” does not require the Material or information to be
27   filed under seal, the Party filing the motion may file the motion and supporting
28   Material without sealing the “CONFIDENTIAL” Material or information.
                                               5
                              Case No.: 2:18-cv-09763-SVW-JPR
                                 [Proposed] Protective Order
 1         11.    The inadvertent or unintentional disclosure of “CONFIDENTIAL”
 2   Materials or information, regardless of whether the Materials were designated as
 3   “CONFIDENTIAL” at the time of disclosure, shall not be deemed a waiver of a
 4   Party’s claim of confidentiality provided that the Party asserting the claim of
 5   confidentiality informs all other Parties of its claim within a reasonable time after
 6   learning of the disclosure.
 7         12.    The restrictions set forth in this Protective Order shall not apply to
 8   Material or information disclosed in a manner that does not violate this Protective
 9   Order.
10         13.    Within sixty (60) days of the final termination of this litigation,
11   including all appeals, the Parties agree to destroy or return to the producing party all
12   copies, including electronic copies, of “CONFIDENTIAL” Materials produced in this
13   litigation. This provision shall not apply to copies of the pleadings or other court
14   filings, working files, claim files, litigation files, or similar material maintained by a
15   Party or its counsel in the ordinary course of maintaining and preserving files related
16   to this litigation and shall not apply to prevent counsel from retaining
17   “CONFIDENTIAL” Materials necessary to comply with the rules of professional
18   conduct.    A Party may also maintain copies of “CONFIDENTIAL” Materials
19   pursuant to the express written agreement of the Party that designated the Materials as
20   “CONFIDENTIAL.”
21         14.    Any Party may bring a motion to challenge the designation of Material
22   or information as “CONFIDENTIAL.”            Any Party may also bring a motion to
23   challenge the limitations placed upon the use of any particular Material or
24   information designated as “CONFIDENTIAL.”              The Party that designated the
25   Material or information as “CONFIDENTIAL” bears the burden of proving that the
26   Material or information is “CONFIDENTIAL” and entitled to the protections of this
27   Protective Order. Any Materials or information challenged pursuant to this paragraph
28
                                               6
                              Case No.: 2:18-cv-09763-SVW-JPR
                                [Proposed] Protective Order
 1   shall be treated as “CONFIDENTIAL” pending the Court’s ruling on the motion
 2   brought under this paragraph.
 3         15.    In the event that 1) any Party is served with a subpoena for the
 4   production of Material or information designated as “CONFIDENTIAL” in this
 5   litigation and 2) the subpoena was issued by any person or entity that is a party in the
 6   Underlying Action, it shall be presumed that such Material or information is protected
 7   from disclosure.    This presumption is limited to any Materials or information
 8   regarding the defense of MG Partners in the Underlying Action. Any person or entity
 9   seeking the production of Material or information that has been designated as
10   “CONFIDENTIAL” in this litigation that is not a party to this litigation shall bear the
11   burden of proving that it is entitled to the Material or information after giving
12   reasonable notice to the Party that designated the Material or information as
13   “CONFIDENTIAL,” unless otherwise ordered by the Court.
14
15         IT IS SO ORDERED.
16
17   Dated: May 16, 2019                          ____________________________
18                                                UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28
                                               7
                              Case No.: 2:18-cv-09763-SVW-JPR
                                [Proposed] Protective Order
 1            EXHIBIT A
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                      8
     Case No.: 2:18-cv-09763-SVW-JPR
       [Proposed] Protective Order
 1                            UNITED STATES DISTRICT COURT
 2          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 3
 4   TRAVELERS PROPERTY CASUALTY ) Case No. 2:18-cv-09763-SVW-JPR
     COMPANY OF AMERICA, a              )
 5   Connecticut corporation;           ) DECLARATION REGARDING
 6                                      ) CONFIDENTIALITY
                  Plaintiff,            )
 7
                                        )
 8                 v.                   )
 9
                                        )
     MG PARTNERS, INC., a California    )
10   corporation; and DOES 1 through 10 ) Date Action Filed: November 20, 2018
11   inclusive,                         ) Trial Date: June 18, 2019
                                        )
12
                  Defendants.           )
13                                      )
14
15   I hereby declare that:
16          1.     I have been provided with a copy of the Protective Order for the case of
17   Travelers Property Casualty Company of America v. MG Partners, Inc., bearing the
18   case number of 2:18-cv-09763 for the United States District Court for the Central
19   District of California. I have read the Protective Order, understand the terms of the
20   Protective Order, and agree to be bound by the terms of the Protective Order.
21          2.     As required by the terms of the Protective Order, I will not make or
22   retain possession of copies of any Materials or information designated
23   “CONFIDENTIAL” and I will not use, disclose, make available, or otherwise
24   communicate confidential Materials or information in any manner except for the
25   purpose of my acting as an expert, consultant, and/or witness in the above-entitled
26   litigation.
27   ///
28   ///
                                                9
                               Case No.: 2:18-cv-09763-SVW-JPR
                                 [Proposed] Protective Order
 1         3.     I acknowledge that my failure to abide by the terms of the Protective
 2   Order and this Declaration may subject me to penalties if I am found to be in
 3   contempt of Court.
 4
 5         I declare under penalty of perjury under the laws of the State of California and
 6   the United States of America that the foregoing is true and correct.
 7
 8   ________________          ____________________             ______________________
 9   (Date of Signature)       (City, State where Signed)       (Signature of Declarant)
10
11
12                                                              ______________________
13                                                              (Print Name of Declarant)
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              10
                              Case No.: 2:18-cv-09763-SVW-JPR
                                [Proposed] Protective Order
